DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Notes
	QCI source = TCI State

Other Prior Art
US-20220039158, [0152] : gNB cannot initiate CFRA because UL/DL unavailable
US-20210306867, [0091]
US-20200245333, [0165]: different CORESET have different TCI states and different QCL properties for corresponding PDCCH receptions
US-20190261234, [0331]: BS instructs UE to use different beam
US-20200145089, [0104]

Allowable Subject Matter
Claim 10, 11, 21, 22, 26, 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Independent Claims 1, 12
Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US-20190327769).
As to claim 1, 12: Yang teaches a method performed by a processor of a mobile device for managing beam failure recovery (BFR), comprising: determining whether a beam failure of a communication link with a base station has occurred (fig.5, s510, [0126]: UE detects beam failure); determining whether contention free random access (CFRA) resources have been configured in response to determining that a beam failure has occurred ([0087]: UE determines no available CFRA resources); and initiating contention based random access (CBRA) in response to determining that CFRA resources have not been configured ([0087]: UE recovers beam failure through CBRA).

Dependent Claims
Claim(s) 2, 3, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US-20190327769).
As to claim 2, 13: Yang teaches the method of claim 1, 12, wherein initiating CBRA comprises transmitting a PRACH preamble selected by the mobile device ([0051]: in CBRA, UE transmits PRACH preamble to ENB).

As to claim 3, 14: Yang teaches the method of claim 1, 12, further comprising: selecting a random access channel (RACH) occasion in response to determining that a beam failure has occurred ([0052]: CFRA normally implements chosen PRACH resource); wherein determining whether CFRA resources have been configured in response to determining that a beam failure has occurred comprises determining whether CFRA resources associated with the selected RACH occasion have been configured in response to determining that a beam failure has occurred ([0087]: UE determines no available CFRA resources) (see also US-20220039158 [0152] : gNB cannot initiate CFRA because UL/DL unavailable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190327769) in view of Koskela (US-20220110166).
As to claim 4, 15: Yang teaches the method of claim 1, 12 wherein determining that CFRA resources have not been configured comprises ([0087]: UE determines no available CFRA resources).
Yang may not explicitly teach determining that a downlink beam or quasi-colocation (QCL) assumption for a downlink reference signal (DL RS) that is mapped to the selected RACH occasion is different from any active downlink beam or QCL assumption.  However, Koskela determining that a downlink beam or quasi-colocation (QCL) assumption for a downlink reference signal (DL RS) that is mapped to the selected RACH occasion is different from any active downlink beam or QCL assumption ([0134]: BS receives preamble on beam not corresponding to beam configured for PDCCH and not having same QCL association types and assumes that a beam reconfiguration is requested).
Thus, it would have been obvious to one of ordinary skill in the art to implement detecting different beam configurations, taught by Koskela, into the communication system, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to reconfigure the uplink / downlink beams as needed. In addition it would have been obvious to combine Koskela and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 5, 6, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190327769), Koskela (US-20220110166) in view of Seo (US-20200045569).
As to claim 5, 16: Yang teaches the method of claim 4, 15.
Yang may not explicitly teach wherein determining that a downlink beam or QCL assumption for a DL RS that is mapped to the selected RACH occasion is different from any active downlink beam or QCL assumption.  However, Koskela teaches wherein determining that a downlink beam or QCL assumption for a DL RS that is mapped to the selected RACH occasion is different from any active downlink beam or QCL assumption ([0134]: BS receives preamble on beam not corresponding to beam configured for PDCCH and not having same QCL association types and assumes that a beam reconfiguration is requested).
Thus, it would have been obvious to one of ordinary skill in the art to implement detecting different beam configurations, taught by Koskela, into the communication system, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to reconfigure the uplink / downlink beams as needed. In addition it would have been obvious to combine Koskela and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Yang, Koskela may not explicitly teach determining that the downlink beam or QCL assumption for a DL RS that is mapped to the selected RACH occasion is different from any activated transmission configuration indicator (TCI) state for one or more of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH).  However, Seo teaches comprises determining that the downlink beam or QCL assumption for a DL RS that is mapped to the selected RACH occasion is different from any activated transmission configuration indicator (TCI) state for one or more of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH) ([0170]: a different QCL assumption (TCI state for PDCCH) may be set differently for each CORESET) (see also US-20210306867, [0091]; US-20200245333 [0165]).
Thus, it would have been obvious to one of ordinary skill in the art to implement detecting different TCI state for PDCCH, taught by Seo, into the communication system detecting different downlink beam / QCL configurations, taught by Koskela, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Seo and Koskela in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6, 17: Yang teaches the method of claim 4, 15.
Yang may not explicitly teach wherein determining that a downlink beam or QCL assumption fora DL RS that is mapped to the selected RACH occasion is different from any active downlink beam or QCL assumption.  However, Koskela teaches wherein determining that a downlink beam or QCL assumption fora DL RS that is mapped to the selected RACH occasion is different from any active downlink beam or QCL assumption ([0134]: BS receives preamble on beam not corresponding to beam configured for PDCCH and not having same QCL association types and assumes that a beam reconfiguration is requested).
Thus, it would have been obvious to one of ordinary skill in the art to implement detecting different beam configurations, taught by Koskela, into the communication system, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to reconfigure the uplink / downlink beams as needed. In addition it would have been obvious to combine Koskela and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Koskela may not explicitly teach comprises determining that the downlink beam or QCL assumption for a DL RS that is mapped to the selected RACH occasion is different from any activated TCI state for a PDCCH having a CORESET that is monitored for beam failure detection.  However, Seo teaches comprises determining that the downlink beam or QCL assumption for a DL RS that is mapped to the selected RACH occasion is different from any activated TCI state for a PDCCH having a CORESET that is monitored for beam failure detection ([0170] a different QCL assumption (TCI state for PDCCH) may be set differently for each CORESET; [0253, 254]: BFR CORESET monitor the PDCCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement detecting different TCI state for PDCCH, taught by Seo, into the communication system detecting different downlink beam / QCL configurations, taught by Koskela, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Seo and Koskela in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190327769), Koskela (US-20220110166) in view of Park (US-20190261234).
As to claim 7, 18: Yang teaches the method of claim 4, 7, wherein determining that CFRA resources have not been configured ([0087]: UE determines no available CFRA resources).
Yang may not explicitly teach comprises determining that a downlink beam or QCL assumption for a DL RS that is mapped to the selected RACH occasion is different from any active downlink beam or QCL assumption.  However, Koskela teaches comprises determining that a downlink beam or QCL assumption for a DL RS that is mapped to the selected RACH occasion is different from any active downlink beam or QCL assumption ([0134]: BS receives preamble on beam not corresponding to beam configured for PDCCH and not having same QCL association types and assumes that a beam reconfiguration is requested).
Thus, it would have been obvious to one of ordinary skill in the art to implement detecting different beam configurations, taught by Koskela, into the communication system, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to reconfigure the uplink / downlink beams as needed. In addition it would have been obvious to combine Koskela and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Yang, Koskela may not explicitly teach and an uplink beam or spatial relation for a physical random access channel (PRACH) is different from any active uplink beam or spatial relation.  However, Park teaches and an uplink beam or spatial relation for a physical random access channel (PRACH) is different from any active uplink beam or spatial relation ([0331]: BS instructs UE to use a different beam implying knowledge that the active beam is different from another beam).
Thus, it would have been obvious to one of ordinary skill in the art to implement detect different UL beam, taught by Park, into the detect different DL beam / QCL assumptions, taught by Koskela, in order to implement a well-known feature of a pre-defined protocol and to improve communications quality. In addition it would have been obvious to combine Park and Koskela in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190327769) in view of Park (US-20190261234).
As to claim 8, 19: Yang teaches The method of claim 1, 12, wherein determining that CFRA resources have not been configured ([0087]: UE determines no available CFRA resources).
Yang may not explicitly teach comprises determining that an uplink beam or spatial relation for a physical random access channel (PRACH) is different from any active uplink beam or spatial relation.  However, Park teaches comprises determining that an uplink beam or spatial relation for a physical random access channel (PRACH) is different from any active uplink beam or spatial relation ([0331]: BS instructs UE to use a different beam implying knowledge that the active beam is different from another beam).
Thus, it would have been obvious to one of ordinary skill in the art to implement detect different UL beam, taught by Park, into determining CFRA resources not being set, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to improve communications quality. In addition it would have been obvious to combine Park and Koskela in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190327769) in view of Kang (US-20200177266).
As to claim 9, 20: Yang teaches the method of claim 1, 12.
Yang may not explicitly teach further comprising: determining based on one or more physical random access channel (PRACH) characteristics and on one or more other conditions to reset a physical uplink control channel (PUCCH) beam to a PRACH beam.  However, Kang teaches further comprising: determining based on one or more physical random access channel (PRACH) characteristics and on one or more other conditions ([0422, 423]: these conditions are broadly stated may refer to that the PRACH exists, is being used by the UE, DCI format 1_0 or 1_1, PUCCH resource ID etc. among other conditions) to reset a physical uplink control channel (PUCCH) beam to a PRACH beam ([0422, 423]: BS indicates UE to change PUCCH beams to PRACH beams).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE changing from PUCCH to PRACH, taught by Kang, into the communication system, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to enable the UE to communicate. In addition it would have been obvious to combine Kang and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Independent Claim 23, 27
Claim(s) 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190327769) in view of Koskela (US-20220110166).
As to claim 23, 27: Yang teaches a method performed by a processor of a base station for managing beam failure recovery (BFR), comprising: receiving from a mobile device a message initiating contention based random access (CBRA) based on contention free random access (CFRA) resources not being configured for the mobile device ([0087, 126]: UE recovers beam failure through CBRA when CFRA resources are not available).
Yang may not explicitly teach determining whether a downlink beam or quasi-colocation (QCL) assumption a downlink resource of a physical random access channel (PRACH) is different from any active downlink beam or QCL assumption ([0134]); and performing CBRA with the mobile device in response to determining that the downlink beam or QCL assumption a downlink resource of a PRACH is different from any active downlink beam or QCL assumption.  However, Koskela teaches determining whether a downlink beam or quasi-colocation (QCL) assumption a downlink resource of a physical random access channel (PRACH) is different from any active downlink beam or QCL assumption ([0134]); and performing CBRA with the mobile device in response to determining that the downlink beam or QCL assumption a downlink resource of a PRACH is different from any active downlink beam or QCL assumption ([0134]: BS receives preamble on beam not corresponding to beam configured for PDCCH and not having same QCL association types and assumes that a beam reconfiguration is requested).
Thus, it would have been obvious to one of ordinary skill in the art to implement detecting different beam configurations, taught by Koskela, into the communication system, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to reconfigure the uplink / downlink beams as needed. In addition it would have been obvious to combine Koskela and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190327769), Koskela (US-20220110166) in view of Xia (US-20190053294).
As to claim 24, 28: Yang teaches the method of claim 23, 27.
Yang may not explicitly teach further comprising receiving a PUCCH message on a same beam as a PRACH transmission.  However, Xia teaches further comprising receiving a PUCCH message on a same beam as a PRACH transmission ([0011-14]: BFRQ sent using PUCCH and PRACH).
Thus, it would have been obvious to one of ordinary skill in the art to implement sending a PUCCH message on a PRACH beam, taught by Xia, into the communication system, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to iniatet beam failure recovery. In addition it would have been obvious to combine Xia and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190327769), Koskela (US-20220110166), Xia (US-20190053294) in view of Kang (US-20200177266).
As to claim 25, 29: Yang teaches the method of claim 24, 28.
Yang may not explicitly teach further comprising resetting a PUCCH beam to a PRACH beam based on one or more PRACH characteristics and on one or more other conditions.  However, Kang teaches further comprising resetting a PUCCH beam to a PRACH beam based on one or more PRACH characteristics and on one or more other conditions ([0422, 423]: BS indicates UE to change PUCCH beams to PRACH beams).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE changing from PUCCH to PRACH, taught by Kang, into the communication system, taught by Yang, in order to implement a well-known feature of a pre-defined protocol and to enable the UE to communicate. In addition it would have been obvious to combine Kang and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466